IN THE
                                  TENTH COURT OF APPEALS

                                          No. 10-19-00232-CR

STANLEY SCOTT CLAYTON II,
                                                                           Appellant
    v.

THE STATE OF TEXAS,
                                                                           Appellee


                                  From the County Court at Law
                                     Walker County, Texas
                                     Trial Court No. 18-0614


                                   MEMORANDUM OPINION


           Stanley Scott Clayton, II, was convicted of speeding in the Municipal Court of the

City of Huntsville. After a trial de novo in the County Court at Law, Clayton was again

convicted and fined $200. The Court’s judgment of conviction was signed and the

sentence was imposed on April 9, 2019. Having timely filed a motion for new trial,

Clayton’s notice of appeal was due July 8, 2019. It was not filed until July 9, 2019.1 Thus,

Clayton’s notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(2).



1
    Clayton acknowledged in his notice of appeal that it was emailed to the trial court clerk on July 9, 2019.
        We have no jurisdiction of an untimely appeal, and this appeal must be dismissed.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction

where notice of appeal is untimely). Accordingly, this appeal is dismissed.

        A motion for rehearing may be filed within 15 days after the judgment of this

Court is rendered. See TEX. R. APP. P. 49.1. If Clayton desires to have the decision of this

Court reviewed by filing a petition for discretionary review, that petition must be filed

with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment was rendered or the day the last timely motion for rehearing was overruled by

this Court. See TEX. R. APP. P. 68.2(a).



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed July 31, 2019
Do not publish
[CR25]




Clayton v. State                                                                      Page 2